COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of M.M.M., M.L.B. aka M.B. and Z.T.B.,
                            Children

Appellate case number:      01-16-00998-CV

Trial court case number:    2016-00114J

Trial court:                313th District Court of Harris County

       The Court’s April 4, 2017 Continuing Order of Abatement had continued the
abatement of this case for the trial court to determine, among other things, whether to
permit appellant P.L.B.’s appointed trial counsel, Oliver Sprott, Jr., and retained counsel,
Frederick K. Wilson II, to withdraw and whether to appoint new counsel in this parental
termination appeal. Although the trial court signed an order on April 13, 2017,
substituting Valeria Brock as appointed counsel for P.L.B., the district clerk did not file a
supplemental clerk’s record including that order until April 25, 2017. Because the clerk’s
record was already filed in this Court on December 30, 2016, and the reporter’s records
were filed on April 17, 2017, the appellate records appear to be complete.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove Frederick K. Wilson II as appellant’s
counsel, and to designate Valeria Brock as appellant’s new counsel.
       Appellant’s brief is ORDERED to be filed within 15 days of the date of this
order. See TEX. R. APP. P. 38.6(a)(1), (d). The appellee’s brief, if any, is ORDERED to
be filed within 15 days of the date of the filing of appellant’s brief. See id. 38.6(b), (d).
Because this is a termination appeal, this Court is required to dispose of this appeal
within 180 days of the date the notice of appeal was filed, so far as reasonably possible,
or by June 16, 2017 here, no extensions will be granted absent extraordinary
circumstances. See TEX. ST. JUD. ADMIN. R. 6.2(a) (West 2012).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    
Date: April 26, 2017